—Judgment, Supreme Court, New York County (Charles Solomon, J.), rendered March 12, 1996, convicting defendant, upon his pleas of guilty, of three counts of robbery in the first degree, and sentencing him to concurrent terms of 5 to 15 years, unanimously affirmed.
By failing to request any remedy, defendant did not preserve his current claim that the pre-sentence report was not adequate to inform the court fully regarding defendant’s personal background and other data relevant to sentencing and we decline to review it in the interest of justice. Were we to review this claim, we would find it to be without merit (People v Smallwood, 212 AD2d 449, lv denied 86 NY2d 741). Prior to sentence, defendant and his counsel were given the opportunity to offer comment. Defendant’s counsel stated that defendant was ready to proceed with the sentencing and provided the court with details of defendant’s personal background, drug abuse history, feelings of remorse and rehabilitative goals, all of which data defendant now claims should have been contained in the presentence report. Since, on appeal, defendant does not offer any relevant sentencing data not considered by the court prior to sentencing, and since the court imposed the negotiated sentence, there is no valid basis for a remand for resentencing. We perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Ellerin, Williams, Tom and Mazzarelli, JJ.